                                         1    John E. Bragonje
                                              State Bar No. 9519
                                         2    Brian D. Blakley
                                              State Bar No. 13074
                                         3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              3993 Howard Hughes Pkwy, Suite 600
                                         4    Las Vegas, NV 89169-5996
                                              Tel: 702.949.8200
                                         5    Fax: 702.949.8398
                                              E-mail:jbragonje@lrrc.com
                                         6    E-mail:bblakley@lewisroca.com
                                         7    Dana M. Susman (Pro Hac Vice)
                                              Daniel Gimmel (Pro Hac Vice)
                                         8    KANE KESSLER, P.C.
                                         9    600 Third Avenue, 35th Floor
                                              New York, NY 10016-1901
3993 Howard Hughes Parkway, Suite 600




                                        10    Tel: 212.541.6222
                                              Fax: 212.245.3009
                                        11    E-mail: dsusman@kanekesssler.com
                                                      dgimmel@kanekessler.com
                                        12
                                              Attorneys for Defendant All Saints Retail Limited
Las Vegas, NV 89169




                                        13

                                        14                                 UNITED STATES DISTRICT COURT

                                        15                                        DISTRICT OF NEVADA

                                        16

                                        17   BLITZ NV, LLC,                                        Case No.: 2:21-cv-00089-GMN-EJY

                                        18                           Plaintiff,                    STIPULATION AND [PROPOSED]
                                                                                                   ORDER TO EXTEND TIME TO RESPOND
                                        19   vs.                                                   TO AMENDED COMPLAINT AND TO
                                                                                                   CONTINUE RULE 26(F) SCHEDULING
                                        20   ALL SAINTS RETAIL LIMITED,                            CONFERENCE

                                        21                           Defendant.

                                        22
                                                     Defendant All Saints Retail Limited and Plaintiff Blitz NV, LLC, by and through their
                                        23
                                             respective undersigned counsel, hereby stipulate as follows:
                                        24
                                                     1. Plaintiff initiated this action by the filing of a summons and complaint on January 15,
                                        25
                                                         2021. On March 9, 2021, Defendant filed a motion to dismiss [ECF No. 12], based on
                                        26
                                                         lack of personal jurisdiction, subject matter jurisdiction and for failure to properly serve
                                        27
                                                         Defendant with process.
                                        28


                                             114761469.1
                                              4829-3282-6095 v2
                                         1           2. In response, on March 23, 2021, Plaintiff filed a response to the Motion to Dismiss
                                         2               asserting that the motion to dismiss be denied as moot or soon to be moot [ECF No.
                                         3               19], the First Amended Complaint [ECF No. 18], along with a Motion to Extend Time
                                         4               to Serve Process Upon Defendant All Saints Retail Limited Pursuant to FRCP 4(m)
                                         5               (“Motion to Extend”) [ECF No. 20].
                                         6           3. Thereafter, the parties continued to have settlement discussions, and as part of these
                                         7               discussions, Defendant has agreed to waive service of the Summons and Complaint
                                         8               pursuant to Rule 4(d). Defendant will promptly provide the appropriate, duly executed
                                         9               waiver of service form, which will then be filed with this Court. In light of the
3993 Howard Hughes Parkway, Suite 600




                                        10               agreement to waive of service, the parties agreed that the Motion to Extend was moot.
                                        11           4. On March 31, 2021, the Court ordered that Defendant’s deadline to respond to the First
                                        12               Amended Complaint will be on or before June 28, 2021, and that the date to hold the
Las Vegas, NV 89169




                                        13               Rule 26(f) conference would be 30 days from Defendant’s response to the First
                                        14               Amended Complaint, but no later than July 28, 2021, and the Discovery
                                        15               Plan/Scheduling Order would be due 14-days thereafter [ECF No. 24].
                                        16           5. To allow for continued settlement discussions, the parties have agreed to extend by 30
                                        17               days Defendant’s deadline to respond to the First Amended Complaint, which deadline
                                        18               will be on or before July 28, 2021. Such stipulation is without prejudice and with the
                                        19               express reservation of rights by each party. Without limiting the foregoing, Defendant
                                        20               expressly reserves all defenses and objections to the lawsuit, the Court’s personal and
                                        21               subject matter jurisdiction and the venue of this action, and Plaintiff expressly reserves
                                        22               all arguments and allegations in connection with personal and subject matter
                                        23               jurisdiction and the venue of this action.
                                        24           6. Further, commensurate with the settlement discussions and extending the deadline to
                                        25               respond to the First Amended Complaint, the parties further request a thirty-day
                                        26               continuance of the deadlines to hold the Rule 26(f) conference and submit a Discovery
                                        27               Plan/Scheduling Order for 30 days from the date of Defendant’s response to the
                                        28               amended complaint, but no later than August 27, 2021 for the 26(f) conference and 14-
                                                                                              -2-

                                             114761469.1
                                              4829-3282-6095 v2
                                         1                days thereafter to file the Discovery Plan/Scheduling Order .
                                         2           7.    There is currently no trial or hearings scheduled in this matter.
                                         3

                                         4    Dated this 18th day of June 2021                Dated this 18th day of June 2021
                                         5    FLANGAS LAW GROUP                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         6    By: /s/ Kimberly P. Stein                       By: /s/ John E. Bragonje
                                              Kimberly P. Stein                               John E. Bragonje
                                         7    Nevada Bar No. 8675                             State Bar No. 9519
                                         8    Email: kps@fdlawly.com                          Email: jbragonje@lrrc.com
                                              3275 South Jones Blvd., Ste. 105                Brian D. Blakley
                                         9    Las Vegas, NV 89146                             State Bar No. 13074
                                              Tel: (702) 307-9500                             E-mail:bblakley@lewisroca.com
3993 Howard Hughes Parkway, Suite 600




                                        10                                                    3993 Howard Hughes Pkwy, Suite 500
                                                                                              Las Vegas, NV 89159-5996
                                        11    CARLTON FIELDS                                  Tel: (702) 949-8200
                                              William Giltinan (Pro Hac Vice)
                                        12    FL Bar No. 27810
                                              4221 W. Boy Scout Blvd., Ste. 1000              KANE KESSLER, P.C.
Las Vegas, NV 89169




                                        13    Tampa, Florida 33607-4241                       Dana M. Susman (Pro Hac Vice)
                                              (813) 229-4241                                  Daniel Gimmel (Pro Hac Vice)
                                        14                                                    600 Third Avenue, 35th Floor
                                                                                              New York, NY 10016
                                        15                                                    Tel: 212-541-6222
                                        16    Attorneys for Plaintiff Blitz NV, LLC
                                                                                              Attorneys for Defendant All Saints Retail Limited
                                        17

                                        18
                                                                                            ORDER
                                        19
                                             IT IS SO ORDERED that:
                                        20
                                                     1. Defendant’s deadline to respond to the First Amended Complaint [ECF No. 18] will be
                                        21
                                                          July 28, 2021.
                                        22
                                                     2. The current date to hold the 26(f) conference is continued until 30 days from
                                        23
                                                          Defendant’s response to the First Amended Complaint, but no later than August 27,
                                        24
                                                          2021, and the Discovery Plan/Scheduling Order would be due 14-days thereafter.
                                        25

                                        26   Dated this 21st day of June, 2021.             ____________________________________
                                                                                            UNITED STATES MAGISTRATE JUDGE
                                        27

                                        28
                                                                                               -3-

                                             114761469.1
                                              4829-3282-6095 v2
